DETAILED ACTION

Response to Amendment
Claims 1-6 and 21-28 are pending in the application.  Previous grounds of rejection have been maintained.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 21-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2012/0028134).
Regarding claim 1, Kim et al. discloses an electrode assembly ([0064]) comprising a stacked electrode pair ([0064]), the electrode pair including a positive electrode ([0064]), a negative electrode ([0064]) and a separator ([0064]) disposed between the positive electrode ([0064]) and the negative electrode ([0064]), wherein the electrode pair ([0064]) is arranged in a multi-turn, spiral wound configuration to form a winding that includes corner portions disposed between linear portions ([0073], square-shaped jelly-roll), wherein a radius of the corner portions of each turn of the winding is constant, regardless of the number of turns ([0073], square-shaped jelly-roll, definition of).

Regarding claim 4, Kim et al. discloses an electrochemical cell (Abstract) including an electrode assembly ([0064]) disposed within a cell housing ([0079]), the electrode assembly ([0064]) comprising a stacked electrode pair ([0064]), the electrode pair including a positive electrode ([0064]), a negative electrode ([0064]) and a separator ([0064]) disposed between the positive electrode ([0064]) and the negative electrode ([0064]), wherein the electrode pair ([0064]) is arranged in a multi-turn, spiral wound configuration to form a winding that includes corner portions disposed between linear portions ([0073], square-shaped jelly-roll), wherein a radius of the corner portions of each turn of the winding is constant, regardless of the number of turns ([0073], square-shaped jelly-roll, definition of).

Regarding claims 2 and 5, Kim et al. discloses all of the claim limitations as set forth above and also discloses a length of the linear portions of one turn of the winding is different than a length of the linear portions of another turn of the winding ([0073], square-shaped jelly-roll, definition of).

Regarding claims 3 and 6, Kim et al. discloses all of the claim limitations as set forth above and also discloses a length of consecutive linear portions within a single turn of the winding decreases in a direction from an outermost end of the electrode pair ([0064]) toward an innermost end of the electrode pair ([0073], square-shaped jelly-roll, definition of).

Regarding claims 21 and 25, Kim et al. discloses all of the claim limitations as set forth above and also discloses an outermost layer of the winding has a polygonal shape when the winding is viewed in a cross-section that is perpendicular to an axis about which the winding is wound ([0073], square-shaped jelly-roll, definition of).

Regarding claims 22 and 26, Kim et al. discloses all of the claim limitations as set forth above and also discloses at least one layer of the winding that is inward with respect to the outermost layer has a polygonal shape when the winding is viewed in a cross-section that is perpendicular to the axis about which the winding is wound ([0073], square-shaped jelly-roll, definition of).

Regarding claims 23 and 27, Kim et al. discloses all of the claim limitations as set forth above and also discloses the winding is arranged in a polygonal spiral wound configuration ([0073], square-shaped jelly-roll).

Regarding claims 24 and 28, Kim et al. discloses all of the claim limitations as set forth above and also discloses the winding is arranged in a rectangular spiral wound configuration ([0073], square-shaped jelly-roll, square is a rectangle).

Claims 1-6 and 21-28 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhu (US 2012/0034505).
Regarding claim 1, Zhu discloses an electrode assembly ([0017]) comprising a stacked electrode pair ([0017]), the electrode pair including a positive electrode ([0017]), a negative electrode ([0017]) and a separator ([0017]) disposed between the positive electrode ([0017]) and the negative electrode ([0017]), wherein the electrode pair ([0017]) is arranged in a multi-turn, spiral wound configuration to form a winding that includes corner portions disposed between linear portions ([0022], square-shaped jelly-roll), wherein a radius of the corner portions of each turn of the winding is constant, regardless of the number of turns ([0022], square-shaped jelly-roll, definition of).

Regarding claim 4, Zhu discloses an electrochemical cell (Abstract) including an electrode assembly ([0017]) disposed within a cell housing ([0017]), the electrode assembly ([0017]) comprising a stacked electrode pair ([0017]), the electrode pair including a positive electrode ([0017]), a negative electrode ([0017]) and a separator ([0017]) disposed between the positive electrode ([0017]) and the negative electrode ([0017]), wherein the electrode pair ([0017]) is arranged in a multi-turn, spiral wound configuration to form a winding that includes corner portions disposed between linear portions ([0022], square-shaped jelly-roll), wherein a radius of the corner portions of each turn of the winding is constant, regardless of the number of turns ([0022], square-shaped jelly-roll, definition of).

Regarding claims 2 and 5, Zhu discloses all of the claim limitations as set forth above and also discloses a length of the linear portions of one turn of the winding is different than a length of the linear portions of another turn of the winding ([0022], square-shaped jelly-roll, definition of).

Regarding claims 3 and 6, Zhu discloses all of the claim limitations as set forth above and also discloses a length of consecutive linear portions within a single turn of the winding decreases in a direction from an outermost end of the electrode pair ([0017]) toward an innermost end of the electrode pair ([0022], square-shaped jelly-roll, definition of).

Regarding claims 21 and 25, Zhu discloses all of the claim limitations as set forth above and also discloses an outermost layer of the winding has a polygonal shape when the winding is viewed in a cross-section that is perpendicular to an axis about which the winding is wound ([0022], square-shaped jelly-roll, definition of).

Regarding claims 22 and 26, Zhu discloses all of the claim limitations as set forth above and also discloses at least one layer of the winding that is inward with respect to the outermost layer has a polygonal shape when the winding is viewed in a cross-section that is perpendicular to the axis about which the winding is wound ([0022], square-shaped jelly-roll, definition of).

Regarding claims 23 and 27, Zhu discloses all of the claim limitations as set forth above and also discloses the winding is arranged in a polygonal spiral wound configuration ([0022], square-shaped jelly-roll).

Regarding claims 24 and 28, Zhu discloses all of the claim limitations as set forth above and also discloses the winding is arranged in a rectangular spiral wound configuration ([0022], square-shaped jelly-roll, square is a rectangle).

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive.
Applicants argue neither Kim nor Zhu discloses the electrode pair is arranged in a multi-turn, spiral wound configuration to form a winding that includes corner portions disposed between linear portions, wherein a radius of the corner portions of each turn of the winding is constant, regardless of the number of turns.
Applicants characterize the inventions of Kim and Zhu as both related to improved cell chemistry rather than mechanical structure.  Applicants state both Kim and Zhu are silent as to the specific configuration of the electrodes within the winding structure and as such, suggests they are of a conventional assembly including electrode pairs that are wound and have a constant length and variable radius.
However, both Kim and Zhu explicitly state the jellyroll structures themselves are square shaped (Kim @ [0022] and Zhu @ [0073], as cited above).  No mention of any sort of variable radius at the corners of the winding structure is given.  A square shaped jellyroll structure does not necessarily imply any sort of variable corner radius within the winding structure.  The disclosure of a square shaped jellyroll implies each of the corners of each layer of wound electrode structure has a same squared-off edge/corner.  Additionally, it is noted that Kim also discloses at [0022] a circular shaped jellyroll, thus making an explicit distinction between the two types of shapes of jellyroll structures.  As such, one of ordinary skill in the art would recognize the difference and meaning of square shaped jellyroll structures compared to circular (or non-square) jellyroll structures, and that square shaped jellyrolls have, inherently, corners that are the same square shape throughout the rolled structure.
Further, it is noted that instant independent claims 1 and 4 do not give any further structure to the radius of the corner, such as a numerical value to the radius or a distinct length or ratio to the linear portions within the spiral wound configuration that would distinguish it from the square shaped jellyroll disclosed by Kim and Zhu.  As such, the limitations are generally stated, and it would be evident to the skilled artisan that a square shaped jellyroll structure has the aforementioned limitations in its structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Canning et al. (WO 2016/013327) discloses in Figs 1-14, a battery having a wound structure having corners with constant radiuses (Figs 1, 4-7).  This document, submitted via the 7/12/2022 IDS, appears to have a structure that is the same as or an obvious variant of the structure of instant claims 1 and 4.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725